Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive. The examiner concedes US2008/0127424 to Rawls-Meehan does not explicitly teach a sphere or hemisphere however, Rawls-Meehan does teach the use of different spring shapes and, absent evidence of criticality, the shape is considered a matter of choice obvious to one of ordinary skill in the art (MPEP 2144.04 IV B).  Further, US6704962 to Choi (incorporated by reference in Rawls-Meehan) teaches “rubber balls have been used as elastic supporting means for bed mattresses (Choi, COL. 1, Lines 18-19)” providing evidence that spherical springs are known in the art and were known by Rawls-Meehan.
Regarding claim 17, Rawls-Meehan teaches groups of springs but also teaches individual springs shown in rows, figure 12, and dispersed as individuals within a group, figures 15 and 16. US2012/0297546 to Gladney teaches individual channels formed in a base and further teaches the use of individual inserts placed in the channels and that the construction of the inserts may be of “any other material or construction suitable for adding support to a surface of the mattress (Gladney, PARA [0023])”.  One of ordinary skill in the art, in light of the above teachings, would recognize that placing single springs of any form into the channel in a single row would have been obvious to provide for user comfort and, therefore, teaches the limitations of claim 17 as amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US2012/0297546 to Gladney (“Gladney “) in view of US2008/0127424 to Rawls-Meehan (“Rawls-Meehan”).
Regarding claim 1, Gladney discloses “A mattress, comprising: a first layer comprising at least one channel extending laterally from a first side of the layer to an opposite side of the layer”	(See Gladney. More specifically see at least: figure 1 and paragraph [0018] --“FIG. 1 is a top perspective of a mattress. In FIG. 1, there is illustrated a mattress 10 including a body 12 formed of foam and at least one insert 20 located within the body 12. The mattress in FIG. 1 has four such inserts 20, although more or less may be conveniently used.”) 
Gladney does not explicitly disclose: “at least one of a plurality of foam spheres, or a plurality of foam hemispheres disposed in each channel”.  Gladney does teach alternate embodiments wherein “the foam body 12 may have one or more foam inserts with mechanical characteristics, such as firmness and density, different from the characteristics of the body 12. The insert 20 may itself be an aggregation of various materials having varying mechanical characteristics… (PARA. [0024]).” 
In the same field of endeavor, foam mattresses, Rawls-Meehan teaches a foam spring mattress “using a plurality of interchangeable adjustable firmness springs to provide localized comfort and support to the user (Abstract).” Rawls-Meehan discloses: “at least one of a plurality of foam spheres, or a plurality of foam hemispheres disposed in each channel”. (See Rawls-Meehan. More specifically see at least: paragraph [0236] --“FIG. 4F through FIG. 4M depict top views of various foal spring 108 shapes that may be used. It should be understood that theses (sic) are examples and is not intended to be a complete list of all the possible shapes for the foam spring 108 and that there may be many additional shapes that may be used. Additionally, it should be understood that different foam spring 108 shapes may be used individually or in combination within the bed facility 102.) Furthermore, Applicant doesn’t appear to offer any criticality to the claimed shape(s) see MPEP 2144.04(IV)(B).   
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention (AIA ), to substitute the insert of Gladney with the spherical foam provide customizable local comfort to a user (Abstract)”.  Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, the combination of Gladney and Rawls-Meehan discloses all the limitations of claim 1, as discussed above, and further discloses “further comprising: a comfort layer disposed above the first layer.” (See Gladney. More specifically, see at least: paragraph [0025] --“a layer of additional material 44 which might be added on top of the channel surface and cover the entire channel surface or that portion of the channel surface surrounding and including the channel 19 (shown in FIG. 8). Such added material on the channel surface could be foam (identical to, or differing in mechanical characteristics from, the material of which the body 12 is made), or any other material such as those commonly used as a mattress topper or cushion-top for mattresses, including batting, padding or quilting.” 
	Regarding claim 3, the combination of Gladney and Rawls-Meehan discloses all the limitations of claim 2, as discussed above, and further discloses “wherein the comfort layer comprises a foam.“ (See Gladney. More specifically, see at least: paragraph [0025] --“Such added material on the channel surface could be foam…”)
	Regarding claim 4, the combination of Gladney and Rawls-Meehan discloses all the limitations of claim 3, as discussed above, and further discloses: “wherein the foam is a viscoelastic foam.”   (See Gladney. More specifically, see at least: paragraph [0017] --“the term "foam" shall mean any flexible and resilient open-celled elastiomeric material, synthetic or natural foams, rubber or plastic foams, blown or molded foams, and/or other homogenous or heterogeneous materials suitable for use with the mattresses described herein.”  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to select a viscoelastic foam for a comfort layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (MPEP 2144.07 Art Recognized Suitability for an Intended Purpose).)
	Regarding claim 5, the combination of Gladney and Rawls-Meehan discloses all the limitations of claim 1, as discussed above, and further discloses: “wherein the first layer comprises a non-viscoelastic foam.”  (See Gladney. More specifically, see at least: paragraphs [0018] --“a body 12 formed of foam” and  [0017] --“the term "foam" shall mean any flexible and resilient open-celled elastiomeric material, synthetic or natural foams, rubber or plastic foams, blown or molded foams, and/or other homogenous or heterogeneous materials suitable for use with the mattresses described herein.”  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to select a non-viscoelastic foam for the first layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (MPEP 2144.07 Art Recognized Suitability for an Intended Purpose).)
	Regarding claim 6, the combination of Gladney and Rawls-Meehan discloses all the limitations of claim 1, as discussed above, and further discloses	“wherein each of the plurality of foam spheres or the plurality of foam hemispheres is a sphere.“  (See Rawls-FIG. 4F through FIG. 4M depict top views of various foal spring 108 shapes that may be used. It should be understood that theses (sic) are examples and is not intended to be a complete list of all the possible shapes for the foam spring 108 and that there may be many additional shapes that may be used. Additionally, it should be understood that different foam spring 108 shapes may be used individually or in combination within the bed facility 102.  See also Gladney. More specifically, see at least: figures 6 or 7 wherein, in one interpretation, a plurality of the same type of spring is illustrated.)
	Regarding claims 7-9, the combination of Gladney and Rawls-Meehan discloses all the limitations of claim 1, as discussed above, but does not explicitly disclose “wherein the first layer comprises at least a first zone having a first channel density and a second zone having a second channel density, wherein the first channel density differs from the second channel density (claim 7)”; “wherein the first layer comprises at least a first zone, having one or more channels and a first density of foam spheres or hemispheres in each channel, and a second zone, having one or more channels and a second density of foam spheres or hemispheres in each channel, wherein the first density of foam spheres or hemispheres differs from the second density of foam spheres or hemispheres (claim 8)“; and “wherein the first layer comprises at least: a first zone having one or more channels at a first channel density, and a first density of foam spheres or hemispheres in each channel; and a second zone having one or more channels at a second channel density, and a second density of foam spheres or hemispheres in each channel; wherein the first channel density differs from the second channel density; and the first density of foam spheres or hemispheres differs from the second density of foam spheres or hemispheres (claim 9).”  Gladney teaches “Although the embodiment in FIG. 1 has the channels 19 in the top surface 14, it should be appreciated that the channels 19 and inserts 20 could be placed in any orientation or multiplicity within one, or more than one, of the surfaces 14, 15, 16, or 18 of the body 12, according to the desired location and degree of reinforcement (PARA. [0020]). Further, figure 13 of Rawls-Meehan illustrates, in one interpretation, three zones (122) of varying spring density (See also paragraph [0008] “…aspect of the present invention involves establishing categories of mattress firmness types… For example, a firmness type may be any one of the following: single firmness, dual firmness zones or sides, multi-firmness regions and the like”).  One of ordinary skill in the art, before the effective filling date, would have recognized it would be obvious to try changing the number of channels in each zone to approximate the rows of springs as taught by Rawls-Meehan to increase the user’s comfort. 

    PNG
    media_image1.png
    570
    736
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    650
    676
    media_image2.png
    Greyscale

	Further, Gladney teaches inserts 20 into the channels of various number, construction, and size (see at least Gladney paragraphs [0018-0024] to adjust the firmness or “Indentation Load Deflection (“IFD”) of the mattress.  As IFD is well known in the art to adjust a mattress for a user’s comfort and support, one of ordinary skill in the art would recognize that changing the number 
	Regarding claim 10, Gladney discloses “A mattress assembly, comprising: a mattress, comprising: a first layer comprising at least one channel extending laterally from a first side of the layer to an opposite side of the layer”.  (See Gladney. More specifically see at least: figure 1 and paragraph [0018] --“FIG. 1 is a top perspective of a mattress. In FIG. 1, there is illustrated a mattress 10 including a body 12 formed of foam and at least one insert 20 located within the body 12. The mattress in FIG. 1 has four such inserts 20, although more or less may be conveniently used.”) 
	Gladney does not explicitly disclose: “at least one of a plurality of spheres, or a plurality of hemispheres disposed in each channel” or “a mattress foundation disposed under the mattress”.  Gladney does teach alternate embodiments wherein “the foam body 12 may have one or more foam inserts with mechanical characteristics, such as firmness and density, different from the characteristics of the body 12. The insert 20 may itself be an aggregation of various materials having varying mechanical characteristics… (PARA. [0024]).” 
	In the same field of endeavor, foam mattresses, Rawls-Meehan teaches a foam spring mattress “using a plurality of interchangeable adjustable firmness springs to provide localized comfort and support to the user (Abstract).” Rawls-Meehan discloses: “at least one of a plurality of spheres, or a plurality of hemispheres disposed in each channel”. (See Rawls-Meehan. More specifically see at least: paragraph [0236] --“FIG. 4F through FIG. 4M depict top views of various foal spring 108 shapes that may be used. It should be understood that theses (sic) are examples and is not intended to be a complete list of all the possible shapes for the foam spring 108 and that there may be many additional shapes that may be used. Additionally, it should be understood that different foam spring 108 shapes may be used individually or in combination within the bed facility 102.) 
	Rawls-Meehan also teaches a “bed facility” which discloses “a mattress foundation disposed under the mattress”. (See Rawls-Meehan. More specifically see at least: paragraph [0121] --“A bed facility 102 may be any type of bed that may provide a comfortable position for a user to rest, sleep, sit, convalesce, or the like. The bed facility 102 may include a standard bed, an adjustable bed, or the like. The bed facility 102 may be in any shape or size that may include a crib bed, twin bed, full size bed, queen size bed, king size bed, or the like. In an embodiment, the bed facility 102 may typically include a mattress, box spring, support frame, and the like. In an embodiment, the mattress may include a material top layer (e.g. foam or material), material bottom layer, springs, foam layers, and the like.).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention (AIA ), to substitute the insert of Gladney with the spherical foam spring as taught by Rawls-Meehan since the substitution would have yielded predictable results.  One of ordinary skill in the art would have motivated to make this modification in order to “provide customizable local comfort to a user (Abstract)”.  Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding claim 11, the combination of Gladney and Rawls-Meehan discloses all the limitations of claim 10, as discussed above, and further discloses “further comprising: a comfort layer disposed above the first layer.” (See Gladney. More specifically, see at least: paragraph [0025] --“a layer of additional material 44 which might be added on top of the channel surface and cover the entire channel surface or that portion of the channel surface surrounding and including the channel 19 (shown in FIG. 8). Such added material on the channel surface could be foam (identical to, or differing in mechanical characteristics from, the material of which the body 12 is made), or any other material such as those commonly used as a mattress topper or cushion-top for mattresses, including batting, padding or quilting.” 
	Regarding claim 12, the combination of Gladney and Rawls-Meehan discloses all the limitations of claim 10, as discussed above, and further discloses: “wherein the first layer comprises a non-viscoelastic foam.”  (See Gladney. More specifically, see at least: paragraphs [0018] --“a body 12 formed of foam” and  [0017] --“the term "foam" shall mean any flexible and resilient open-celled elastiomeric material, synthetic or natural foams, rubber or plastic foams, blown or molded foams, and/or other homogenous or heterogeneous materials suitable for use with the mattresses described herein.”  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to select a non-viscoelastic foam for the first layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (MPEP 2144.07 Art Recognized Suitability for an Intended Purpose).)
	Regarding claim 13, the combination of Gladney and Rawls-Meehan discloses all the limitations of claim 10, as discussed above, and further discloses	“wherein each of the plurality of spheres or the plurality of hemispheres is a sphere.“  (See Rawls-Meehan. More FIG. 4F through FIG. 4M depict top views of various foal spring 108 shapes that may be used. It should be understood that theses (sic) are examples and is not intended to be a complete list of all the possible shapes for the foam spring 108 and that there may be many additional shapes that may be used. Additionally, it should be understood that different foam spring 108 shapes may be used individually or in combination within the bed facility 102. See also Gladney. More specifically, see at least: figures 6 or 7 wherein, in one interpretation, a plurality of the same type of spring is illustrated.)
	Regarding claims 14-16, the combination of Gladney and Rawls-Meehan discloses all the limitations of claim 10, as discussed above, but does not explicitly disclose “wherein the first layer comprises at least a first zone having a first channel density and a second zone having a second channel density, wherein the first channel density differs from the second channel density (claim 14)”; “wherein the first layer comprises at least a first zone having one or more channels and a first density of foam spheres or hemispheres in each channel, and a second zone having one or more channels and a second density of foam spheres or hemispheres in each channel, wherein the first density of foam spheres or hemispheres differs from the second density of foam spheres or hemispheres (claim 15)”; and “wherein the first layer comprises at least: a first zone having one or more channels at a first channel density, and a first density of foam spheres or hemispheres in each channel; and a second zone having one or more channels at a second channel density, and a second density of foam spheres or hemispheres in each channel; wherein the first channel density differs from the second channel density; and the first density of foam spheres or hemispheres differs from the second density of foam spheres or hemispheres (claim 16).”  However, Gladney teaches “Although the embodiment in FIG. 1 has the channels 19 in the top surface 14, it should be appreciated that the channels 19 and inserts 20 could be placed in any orientation or multiplicity within one, or more than one, of the surfaces 14, 15, 16, or 18 of the body 12, according to the desired location and degree of reinforcement (PARA. [0020]). Further, figure 13 of Rawls-Meehan illustrates, in one interpretation, three zones (122) of varying spring density (See also paragraph [0008] “…aspect of the present invention involves establishing categories of mattress firmness types… For example, a firmness type may be any one of the following: single firmness, dual firmness zones or sides, multi-firmness regions and the like”).  One of ordinary skill in the art, before the effective filling date, would have recognized it would be obvious to try changing the number of channels in each zone to approximate the rows of springs as taught by Rawls-Meehan to increase the user’s comfort. 

    PNG
    media_image1.png
    570
    736
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    650
    676
    media_image2.png
    Greyscale

	Further, Gladney teaches inserts 20 into the channels of various number, construction, and size (see at least Gladney paragraphs [0018-0024] to adjust the firmness or “Indentation Load Deflection (“IFD”) of the mattress.  As IFD is well known in the art to adjust a mattress for a user’s comfort and support, one of ordinary skill in the art would recognize that changing the number 
	Regarding claim 17, Gladney discloses “A mattress, comprising: a first layer comprising at least one channel extending laterally from a first side of the layer to an opposite side of the layer”.  (See Gladney. More specifically see at least: figure 1 and paragraph [0018] --“FIG. 1 is a top perspective of a mattress. In FIG. 1, there is illustrated a mattress 10 including a body 12 formed of foam and at least one insert 20 located within the body 12. The mattress in FIG. 1 has four such inserts 20, although more or less may be conveniently used.”) 
	Gladney further discloses: “a viscoelastic foam layer disposed directly above the first layer.”  (See Gladney. More specifically, see at least: paragraph [0025] --“a layer of additional material 44 which might be added on top of the channel surface and cover the entire channel surface or that portion of the channel surface surrounding and including the channel 19 (shown in FIG. 8). Such added material on the channel surface could be foam (identical to, or differing in mechanical characteristics from, the material of which the body 12 is made), or any other material such as those commonly used as a mattress topper or cushion-top for mattresses, including batting, padding or quilting.” See also: paragraph [0017] --“the term "foam" shall mean any flexible and resilient open-celled elastiomeric material, synthetic or natural foams, rubber or plastic foams, blown or molded foams, and/or other homogenous or heterogeneous materials suitable for use with the mattresses described herein.”  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to select a viscoelastic foam for a comfort layer, since it has been held to be within the general skill of a 
	Gladney does not explicitly disclose: “at least one of a plurality of foam spheres, or a plurality of foam hemispheres disposed in a single row in each channel”.  Gladney does teach alternate embodiments wherein “the foam body 12 may have one or more foam inserts with mechanical characteristics, such as firmness and density, different from the characteristics of the body 12. The insert 20 may itself be an aggregation of various materials having varying mechanical characteristics… (PARA. [0024]).” 
	However, in the same field of endeavor, foam mattresses, Rawls-Meehan teaches a foam spring mattress “using a plurality of interchangeable adjustable firmness springs to provide localized comfort and support to the user (Abstract).” Rawls-Meehan discloses: “at least one of a plurality of foam spheres, or a plurality of foam hemispheres disposed in a single row in each channel”. (See Rawls-Meehan. More specifically see at least: paragraph [0236] --“FIG. 4F through FIG. 4M depict top views of various foal spring 108 shapes that may be used. It should be understood that theses (sic) are examples and is not intended to be a complete list of all the possible shapes for the foam spring 108 and that there may be many additional shapes that may be used. Additionally, it should be understood that different foam spring 108 shapes may be used individually or in combination within the bed facility 102.) 
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention (AIA ), to substitute the insert of Gladney with the spherical foam spring as taught by Rawls-Meehan since the substitution would have yielded predictable results.  provide customizable local comfort to a user (Abstract)”.  Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding claim 18, the combination of Gladney and Rawls-Meehan discloses all the limitations of claim 17, as discussed above, and further discloses: “wherein the first layer comprises a non-viscoelastic foam.”  (See Gladney. More specifically, see at least: paragraphs [0018] --“a body 12 formed of foam” and  [0017] --“the term "foam" shall mean any flexible and resilient open-celled elastiomeric material, synthetic or natural foams, rubber or plastic foams, blown or molded foams, and/or other homogenous or heterogeneous materials suitable for use with the mattresses described herein.”  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to select a non-viscoelastic foam for the first layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (MPEP 2144.07 Art Recognized Suitability for an Intended Purpose).)
	Regarding claim 19, the combination of Gladney and Rawls-Meehan discloses all the limitations of claim 17, as discussed above, and further discloses	“wherein each of the plurality of foam spheres or the plurality of hemispheres is a sphere.“  (See Rawls-Meehan. More specifically, see at least: paragraph [0236] --“FIG. 4F through FIG. 4M depict top views of various foal spring 108 shapes that may be used. It should be understood that theses (sic) are examples and is not intended to be a complete list of all the possible shapes for the foam spring 108 and that there may be many additional shapes that may be used. Additionally, it should be understood that different foam spring 108 shapes may be used individually or in combination within the bed facility 102.  See also Gladney. More specifically, see at least: figures 6 or 7 wherein, in one interpretation, a plurality of the same type of spring is illustrated.)
	Regarding claim 20, the combination of Gladney and Rawls-Meehan discloses all the limitations of claim 17, as discussed above, but does not explicitly disclose “wherein the first layer comprises at least: a first zone having one or more channels at a first channel density, and a first density of foam spheres or hemispheres in each channel; and a second zone having one or more channels at a second channel density, and a second density of foam spheres or hemispheres in each channel; wherein either the first channel density differs from the second channel density, the first density of foam spheres or hemispheres differs from the second density of foam spheres or hemispheres, or both.”  However, Gladney teaches “Although the embodiment in FIG. 1 has the channels 19 in the top surface 14, it should be appreciated that the channels 19 and inserts 20 could be placed in any orientation or multiplicity within one, or more than one, of the surfaces 14, 15, 16, or 18 of the body 12, according to the desired location and degree of reinforcement (PARA. [0020]). Further, figure 13 of Rawls-Meehan illustrates, in one interpretation, three zones (122) of varying spring density (See also paragraph [0008] “…aspect of the present invention involves establishing categories of mattress firmness types… For example, a firmness type may be any one of the following: single firmness, dual firmness zones or sides, multi-firmness regions and the like”).  One of ordinary skill in the art, before the effective filling date, would have recognized it would be obvious to try changing the number of channels in each 

    PNG
    media_image1.png
    570
    736
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    650
    676
    media_image2.png
    Greyscale

	Further, Gladney teaches inserts 20 into the channels of various number, construction, and size (see at least Gladney paragraphs [0018-0024] to adjust the firmness or “Indentation Load Deflection (“IFD”) of the mattress.  As IFD is well known in the art to adjust a mattress for a user’s comfort and support, one of ordinary skill in the art would recognize that changing the number of foam springs in a channel would be obvious to try.   Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T COBLE whose telephone number is (303) 297-4502.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/J.T.C./Examiner, Art Unit 3673                                                                                                                                                                                                        /ERIC J KURILLA/Primary Examiner, Art Unit 3619